DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1 the crux of the applicant's invention is to use a generic computing system (mobile display device, tablet, or computer) to accept as inputs a density value and a viscosity value in order to then output six predicted dial readings for the fluid if it was testing using a conventional rheometer.
In paragraphs 63, 64, and 80 the specification states: 
The invention uses two input parameters, density and viscometer drain time, and using artificial intelligence techniques, including machine learning and/or neural networks, calculates and outputs conventional rheometer RPM dial readings (and in centipoise). In embodiments, the machine learning techniques include gradient boosting, gradient tree boosting (boosted trees), bootstrap forests, or other like algorithms. See e.g., Machine learning, Wikipedia, the free encyclopedia, last edited 23 Jul. 2021, herein incorporated by reference; Gradient boosting, Wikipedia, the free encyclopedia, last edited 20 Jul. 2021, herein incorporated by reference; and Random forest, Wikipedia, the free encyclopedia, last edited 12 Jul. 2021, herein incorporated by reference.
The invention uses some or all of the following parameters and variables as predictors to arrive at predicted conventional dial readings (and in centipoise) for each RPM: nominal height, wall shear, pressure differential, flow coefficient, mass flow rate, Graham's Law of diffusion (gases), and relative change in viscosity with square root of shear rate. These parameters are further described below.
One embodiment of the operation of the software application is shown in FIG. 2. FIG. 2 shows input density and viscometer drain time as input parameters. The output dial readings are obtained as shown. Non-residual drain time is obtained. The mass flow rate is then deduced. Six pre-trained boosted trees are then deployed. Bootstrapped forests or other algorithms then calculate six RPM dial readings (and in centipoise) equivalent to those of a conventional rotational rheometer. Funnel time and density are the only two inputs required.
The specification merely describes at a high level of generality the "process" to predict the conventional dial readings using machine learning.  The applicant's specification is completely silent as to how the conventional dial readings are predicted for every type of fluid or fluid composition (any fluid that can flow including Newtonian, non-Newtonian, powders, gels, creams, pastes, etc.) solely based on the two accepted values of density and viscosity.  Furthermore, the specification discloses the use of density and drain time.  However, claim 1 uses density and viscosity as input values (not density and drain time).  Claim 1 further requires the transmission of pressure and temperature data to the mobile device.  Claim 1 does not even utilize the claimed pressure and temperature data.
Paragraphs 81 through 101 merely describe the generic hardware that can be used as part of the system.  Paragraphs 102 through 107 merely provide conventional rheological background information.  The specification does not describe how the "pre-trained boosted trees" are actually pre-trained and how they are deployed.  The specification does not describe how the bootstrapped forests or other algorithms then calculate (predict) the RPM dial readings in centipoise based only on user-input density and viscosity for any fluid type/composition.
In summary the subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention especially without significant undue experimentation.
With regard to claim 5 the specification further states in paragraphs 106, 111, and 113:
Dial readings at several rotational speeds (3-600 RPM) or corresponding shear rates which would equivalently be obtained from a conventional 6-speed rheometer may be obtained and displayed. The application additionally displays multiple readings in a graph, thereby making it easy for users to visualize the rheological properties of fluids. Other derivative values for describing fluid rheology, such as yield point, plastic viscosity and apparent viscosity, kinematic viscosity, Saybolt Universal Seconds (SSU), density, Marsh funnel viscosity, gel strength, and temperature may also be reported in a variety of units.
In embodiments, the use of Bluetooth™ technology (e.g., Bluetooth™ Low Energy) for wireless communication instantaneously transmits the recordings of pressure values, density, fluid flow time, and temperature into a device's machine learning prediction algorithm for analysis and result display.
The ability to instantly measure density, dynamic viscosity, kinematic viscosity, temperature, yield point, plastic viscosity and apparent viscosity, Saybolt Universal Seconds, Marsh funnel viscosity, and gel strength under multiple flow conditions (including 3, 6, 100, 200, 300, and 600 RPM, etc.) or (5.1, 10.2, 170, 340, 511, and 1021 s−1, etc.) is provided.
The applicant's specification is completely silent as to how the yield point, plastic viscosity and apparent viscosity, kinematic viscosity, Saybolt Universal Seconds, density, Marsh funnel viscosity, and gel strength are actually calculated for every type of fluid or fluid composition (any fluid that can flow including Newtonian, non-Newtonian, powders, gels, creams, pastes, etc.) that a viscosity and density are the only accepted inputs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855